Contents EXECUTIVE SUMMARY 3 INTRODUCTION 4 Basel II 4 SEK Group 4 Risk management abilities provide business opportunities and stability 5 Risk management and risk control 6 Organization 6 Risk Control 6 Compliance 7 Internal Audit 7 PILLAR 1 8 Credit risk 8 Calculation of risk-weighted assets 8 Calculation of risk-weighted assets in accordance with the IRB-approach 8 Calculation of risk-weighted assets in accordance with the standardized approach 9 Internal ratings-based approach (IRB) 9 SEKs Rating Committee 9 Time horizon and classification philosophy 9 Exposure classification within SEK 11 Rating methodology 11 Model for financial institutions 11 Corporate model 11 Specialized lending 11 Securitization positions 11 Limits, risk reporting and risk measurement systems 12 SEK-specific exemptions 12 Validation process 12 The IRB-Use test 13 Information about migration between risk classes 15 Information about the correlation between internal and external rating 16 Information about the credit portfolio 17 Exposures by exposure class 17 Exposures by risk class 18 Exposures divided by geographic distribution 18 Exposures divided by remaining maturity 19 Exposures by industry classification 19 Number of exposures by industry and risk class 19 Information about securitization positions 21 Comparison between expected loss and actual losses 21 Credit risk concentrations 22 Write-downs and past due exposures 22 Lehman Brothers 23 Credit risk mitigation 23 Guarantees 23 Credit derivatives 23 Collateral 24 Counterparty risk 24 Information about counterparty risk 24 Capital requirement credit risk 25 Market risk 25 Operational risk 25 Capital requirement for operational risk 26 CAPITAL ADEQUACY 27 Capital adequacy analysis 27 Capital base 27 Capital contribution 27 Subordinated debt 28 PILLAR 2 30 Internal capital adequacy assessment (ICAAP) 30 Quantifiable risks (14) 30 Economic capital 30 Credit risk modeling 31 Comparison between Pillar 1 and Pillar 2 31 Concentration risk 31 Less quantifiable forms of risks (57) 32 Connection between risk-related control and governance at the corporate level 33 Strategic risk 33 Analysis and conclusions 33 Risk appetite 33 The Companys largest risks 34 Credit risks 34 Market risks 34 Operational risks 34 Conclusions 34 Interest rate risk in the banking book 35 Interest rate risk reporting to the Swedish Financial Supervisory Authority 35 Funding and liquidity risk 35 Information about liquidity risk and funding activities 36 Liquidity risk from a short-term perspective 36 Liquidity risk from a long-term perspective 37 Diversification 37 Liquidity portfolio 38 GLOSSARY 39 2 SEK RISK REPORT2008 Executive summary Since 2007, the EU and national authorities in Sweden have applied the capital adequacy regulations, of Basel II. The main structure of Basel II is made up of three so-called pillars. Under Pillar 1, the minimum capital requirements for credit and market risks as well as operational risks are calculated based on explicit calculation regulations. Under Pillar 2, institutions identify different risks and assess risk management in a broader perspective, complementing the capital requirements calculated within the framework of Pillar 1. Pillar 3 concerns, and places demands on, improved openness and transparency and how institutions reports on its operations to the market and the public. In November 2008, the government proposed that SEKs capacity to assist the Swedish export industry with long-term financing should be strengthened, partly through a capital contribution of Skr 3 billion in new shareholders funds, and partly through the transfer of shares in the governmental company,Venantius AB, to SEK.The proposal was approved by parliament and has been implemented in its entirety.The governments capital contribution of a total of Skr 5.4 billion (including equity in Venantius AB) has affected SEKs capital base positively by the same amount. On December 31, 2008, SEKs risk-weighted assets (RWA) were calculated in accordance with Basel II at Skr 64 billion, which does correspond to a Tier-1 ratio of 20.4 percent and a total capital adequacy ratio of 21.4 percent, without taking into consideration the transitional rules. Adjusted for the authoritys transitional rules for the first years with Basel II, SEK reported risk-weighted assets of 88 billion, a Tier-1 ratio of 14.8 percent and a total capital adequacy ratio of 15.5 per-cent.This takes into account the authoritys floor for the implementation of Basel II during 2008 having been lowered from 95 percent to 90 percent of the previous capital requirement.With RWA calculated in accordance with the previous regulations (Basel I), the capital relationships should have totalled 13.9 and 13.2 percent, respectively. SEKs internal capital adequacy assessment process is assessed to be in line with the frameworks underlying principles. In summary, SEKs assessment is that SEKs available capital balances the companys expected risks by a sufficient margin and in a way that supports the companys high degree of creditworthiness. Introduction The purpose of this risk report is to provide information about risks, risk management and capital adequacy in accordance with Pillar 3 of the new capital adequacy regulation (Basel II). Information requirements can be found in the Swedish Financial Supervisory Authoritys regulation (FFFS 2007:5). The figures reported in the document refer to the group. The figures for the Group and Parent Company are essentially the same. Basel II As from the beginning of 2007, the reformed Basel rules (Basel II) came into force in Sweden and the rest of the EU. The main purposes of the new rules were to achieve greater transparency and improved risk management in banks and financial institutions and, thus, boost the stability of the financial system. An impor -tant part of the Basel II approach is the principle that institutions should maintain capital levels that are commensurate with the institutions risk profiles. A risk-based capital adequacy ratio of at least eight percent for credit risks was formalized in the Basel agreement from 1988 and the capital requirements for market risks were implemented in 1996. These regulations are sometimes called the Basel accord re -garding capital adequacy or Basel I. Risk-based capital adequacy meant that different categories of borrowers, in considering the question of credit risk, were allocated different risk weights that were associated with the risk that each borrower would not be able to fulfill its loan commitments. The capital requirement was then calculated as the loan amount multiplied by the risk weight multiplied by eight percent. There were relatively few varying weights under the Basel I accord. The regulations for capital requirement therefore needed to be revised. To reflect the development that has occurred within the financial sector, the new regulation needed to include a closer association between risk and capital requirements in every individual case. Different regulations needed to be applied depending on how advanced the individual institution was in its risk and capital management. Institutions with less complex risks would use simpler regulations. More advanced institutions would, on the other hand, be allowed to use more advanced alternatives, which would essentially increase the burden on the institution but also establish an even closer connection between risk and capital requirements, which would better mirror the institutions own risk calculations. In addition to the capital requirements for credit and market risks, explicit capital requirements were also established under Basel II for operational risks. Operational risk factors were considered to be important to financial institutions and needed to be taken into consideration in a revised regulation regarding capital requirements. The new regulations were expanded to include both quantitative and qualitative requirements for institutions and, in addition, the requirement for the submission of certain company information. The main structure of the new system consists of the three so-called Pillars.  Pillar 1 deals with minimum capital requirements for credit and market risks and also for operational risks, based on explicit calculation rules.  Pillar 2 concerns national supervisory authorities evaluation of risks and describes the institutions risk and capital manage- ment and also establishes the supervisory authorities functions and powers. Further, under Pillar 2 each financial institution must identify risks and assess risk management from a wider perspective, to supplement the capital requirements calculated within the scope of Pillar 1. This Internal Capital Adequacy Assessment Process (ICAAP) also takes into qualitative risks which cannot be directly measured in the form of exposures that can be covered by capital.  Pillar 3 concerns, and places demands on, improved openness and transparency and how the institutions, in a broad meaning, shall report their operations to the market and the public. An institution shall, under Pillar 1, at every point in time have a capital base that at least corresponds to the sum of the capital requirements for credit risks, market risks and operational risks.
